DETAILED ACTION
Applicants’ filing of June 7, 2022, in response to the action mailed February 7, 2022, is acknowledged.  It is acknowledged that no claims have been cancelled, claims 1-4, 6, 10-11, and 14-18 have been amended, and claims 21-23 have been added.  Claims 1-23 are pending.  
A fusion protein comprising the lectin domain of galectin as set forth by residues 1-164 of SEQ ID NO: 3 and the TEV cleavage site set forth by residues 165-171 of SEQ ID NO: 3.  It is noted that, while SEQ ID NO:  3 is 198 amino acids, the elected invention is residues 1-171 of SEQ ID NO:  3.   Claims 4-20  were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b). Current claims 1-3, 21, and 23 are herein withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claim 22 is examined herein.

Regarding the withdrawal of claims 1-3 and 21, the following comments are made. As stated above, and in the prior action, the elected invention is directed to a fusion protein comprising residues 1-171 of SEQ ID NO:  3.  
Claim 22 recites ‘wherein said fusion protein [of claim 3] further comprises…amino acids 157 to 164 of SEQ ID NO: 3’ (emphasis herein).  As discussed below under 35 USC 112b, the plain and assumed meaning of this recitation is that the fusion protein of parent claim 3 does not comprise amino acids 157 to 164 of SEQ ID NO: 3’.  Thus, claim 3 does not encompassed the elected fusion protein, which is residues 1-171 of SEQ ID NO:  3. 
Regarding claims 1-2 and 21, the following analysis is provided.
As claim 3 depends from claims 1 and 2, the fusion proteins of said claims also do not comprise amino acids 157 to 164 of SEQ ID NO: 3.
Claim 21 recites ‘The fusion protein as claimed in claim 3, wherein said site for cleavage by TEV protease comprises amino acids 165 to 171 of SEQ ID NO:3.’  Thus, while claim 21 is direct to a fusion protein comprising residues 165-171, the fusion protein of claim 21, as dependent from claim 3, does not  comprise  residues 157-164 of SEQ ID NO:  3.  Therefore, claim 21 does not encompass a fusion protein comprising residues 1-171 of SEQ ID NO:  3, the elected invention. 
Based on the above, claims 1-3 and 21 do not encompass the elected invention. 

Claim 22 encompasses the elected invention, as follows.  Claim 22 recites ‘wherein said fusion protein [of claim 3] further comprises…amino acids 157 to 164 of SEQ ID NO: 3’.  Thus, claim 22 encompasses a fusion protein comprising residues 1-156 of SEQ ID NO:  3 (as explicitly recited in claim 2) and residues 157-165 of SEQ ID NO:  3; that is, a fusion protein comprising residues 1-164 of SEQ ID NO:  3.  This encompasses the elected fusion protein as residues 1-171 of SEQ ID NO:  3 comprise residues 1-164 of SEQ ID NO:  3.  
In regards to the above, the examiner notes that applicants’ representative was contacted on July 20, 2022 to discuss this issue and others regarding possible amendment for allowance (see enclosed interview statement).  By August 11, 2022, no reply had been received from applicants. Thus, this office action is presented.
Effective Filing Date
Based on the fact that the instant application is a 371 filing, the effective filing date granted for the instant claims is May 11, 2017, the filing date of PCT/FR2017/051140.  It is acknowledged that applicants claim the benefit of the foreign application FRANCE 1654324, filed May 13, 2016.
AIA -First Inventor to File Status
Based on the effective filing date of May 11, 2017 the present application is being examined under the AIA , first to file provisions. 
 Claims-Objections
Claim 22 is objected to as being dependent from withdrawn, non-elected claims 1-3.  
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
 For claim 22, the phrase ‘wherein said fusion protein [of claim 3] further comprises…amino acids 157 to 164 of SEQ ID NO: 3’ (emphasis herein) renders claim 22 indefinite.  It is unclear whether applicants’ intention for claim 22 was to recite (i) ‘wherein said fusion protein [of claim 3] comprises…amino acids 157 to 164 of SEQ ID NO: 3’ or (ii) ‘wherein said fusion protein [of claim 3] further comprises…amino acids 157 to 164 of SEQ ID NO: 3’ (the plain meaning).  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, the plain meaning, (ii) ‘wherein said fusion protein [of claim 3] further comprises…amino acids 157 to 164 of SEQ ID NO: 3’ is assumed for claim 22.  
Regarding this rejection, the examiner notes that applicants’ representative was contacted on July 20, 2022 to discuss this issue and others regarding possible amendment for allowance.  By August 11, 2022, no reply had been received from applicants. Thus, this office action is presented.
Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652